In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21-2901
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,
                                 v.

JEFFREY JAY YORK,
                                              Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                     Southern District of Illinois.
        No. 4:20-CR-40050-DWD-1 — David W. Dugan, Judge.
                     ____________________

   ARGUED FEBRUARY 24, 2022 — DECIDED AUGUST 31, 2022
                ____________________

   Before ROVNER, KIRSCH, and JACKSON-AKIWUMI, Circuit
Judges.
    JACKSON-AKIWUMI, Circuit Judge. A jury convicted Jeﬀrey
Jay York of attempting to entice a minor to engage in sexual
activity, in violation of 18 U.S.C. § 2422(b), and attempting to
use interstate facilities to transmit information about a minor,
in violation of 18 U.S.C. § 2425. The charge was based on
York’s communications with 15-year-old “Brionica,” who was
really an FBI agent. York claimed entrapment, arguing that
2                                                  No. 21-2901

the government induced him and that he lacked the predis-
position to commit the crimes. The jury rejected this defense.
On appeal, York raises suﬃciency of the evidence challenges.
But we ﬁnd the evidence suﬃcient to support York’s convic-
tions and aﬃrm.
                               I
   In March 2020, FBI Agent Brian Wainscott created an un-
dercover account and posted an advertisement in the “Missed
Connections” section of Craigslist. The advertisement read:
“Bored No School looking to make $ for favors.” The post did
not include details about the poster’s sex, age, or name, but it
was intended to identify adults interested in having sexual
contact with a minor.
    York, a 51-year-old correctional officer, responded to the
advertisement. In his first message, York asked whether the
post was from a male or female and inquired about the favors
being offered. Agent Wainscott became “Brionica James,” and
told York that he was a 15-year-old girl living in Marion, Illi-
nois.
    After Wainscott told York he was a 15-year-old girl, York
responded: “I can’t do anything but look at you [sic] sexy
picks with clothes on.” But indicated that he would continue
to exchange messages with “Brionica.” “Brionica” told York
that she wasn’t interested in just talking, and York responded:
“Believe me I know. You are a very beautiful sexy thing …
You never know where it might end up. I have to get to know
you since you’re so young. I love your eyes and those sexy
lips.” The conversation continued.
   The next day, York initiated conversation with “Brionica.”
York asked “Brionica” about her sexual history, whether she
No. 21-2901                                                  3

lived with her parents, and how she got out of the house to
“hook up” with older men. York asked “Brionica” about sex
toys, sexual positions, and her favorite sexual activity. He
then suggested that she send him a sexually suggestive pic-
ture. York wrote: “Well you are young. I want to know that
you are real. Lay a quarter on your boob and take a pic. You
could have sent me a fake pic or you could even be a guy. Or
a cop.”
    In response, Agent Wainscott sent York a legal, non-child
pornographic image from his work archives that was like the
image York requested. Satisfied with the photo, York pro-
ceeded to discuss the sexual acts he wanted to perform with
“Brionica.” York wrote: I want to suck on ur hard nipples then
kiss my way down ur belly then tongue f*** your slick juicy
p**** until you explode on my face then kiss and nibble on ur
inner thighs while you catch your breath then make you c**
again. When “Brionica” responded “Yes” and asked “when,”
York suggested that they meet at a public place.
   York continued to discuss meeting arrangements with
“Brionica.” Later, York told “Brionica” that he would travel
to Marion but explained that he would not do anything sexual
during their first meeting because she was “very young,” and
he did not want to go to jail. On the day of the meeting, York
drove around for 18–20 minutes looking for “Brionica.” Law
enforcement agents watched York and arrested him when he
came near the planned meeting location.
    A grand jury subsequently indicted York on one count of
attempted enticement of a minor to engage in sexual activity
under 18 U.S.C. § 2422(b) and one count of attempted use of
interstate facilities to transmit information about a minor un-
der 18 U.S.C. § 2425. York proceeded to a two-day jury trial.
4                                                 No. 21-2901

    At trial, Agent Wainscott testified that because York ex-
pressed sexual interest in “Brionica” after learning she was 15
years old, he continued conversing with him. Agent Wain-
scott testified that based on his training and experience, he
recognized York as engaging in “proof of life” behavior by
requesting an impromptu image of “Brionica” to confirm that
she was real and not a “cop.” Agent Wainscott also testified
that it is common for individuals seeking sexual contact with
a minor to suggest meeting in a public place. Agent Wainscott
also retraced York’s route and the jury saw a surveillance
video of York as he drove around looking for “Brionica.”
    The jury also heard testimony about York’s post-arrest
discussions. Shortly after York’s arrest, FBI agents, including
Agent Wainscott, interviewed York. During that interview,
York admitted that he was looking for “Brionica” and that
what he had done “looks bad.” York however, claimed that
he was looking because he is “just a curious person.” The jury
also heard testimony about York’s cellphone conversation
with his girlfriend, in which he informed her that he had been
arrested for talking to a 15-year-old or trying to hook up with
a 15-year-old who he met online and was talking to for four
days. At the close of the government’s evidence, York moved
for judgment of acquittal. The district court denied the mo-
tion.
    York took the stand. He testified that even though “Bri-
onica” said she was 15 years old, he thought she was an adult
and continued sexually charged conversations with her be-
cause he wanted to find out who he was talking to. York also
testified that he requested the picture to confirm that “Bri-
onica” was who she was claiming to be. Finally, York testified
that he did not believe he was speaking with a minor because
No. 21-2901                                                      5

only adults are supposed to be on Craigslist. On cross-exami-
nation, York admitted that, after finding out that “Brionica”
was 15 years old, he had over 70 exchanges with her, many of
which he initiated. He also admitted that no one made him
communicate via the internet, and no one influenced or per-
suaded him to talk to “Brionica.”
   After the defense rested, York renewed his motion for
judgment of acquittal. The district court denied this motion.
The district court submitted the case to the jury, along with an
entrapment defense instruction. The jury convicted York on
both counts. The district court sentenced York to the manda-
tory 120 months’ imprisonment for Attempted Enticement,
and a sixty-month concurrent sentence on Attempted Trans-
mission of Information. This appeal followed.
                                II
     On appeal, York argues that the evidence put before the
jury was insufficient to sustain his convictions. We review de
novo the district court’s ruling denying a motion for judg-
ment of acquittal under Federal Rule of Civil Procedure 29.
United States v. Fitzpatrick, 32 F.4th 644, 648 (7th Cir. 2022). In
sufficiency challenges to jury verdicts, “we review the evi-
dence presented at trial in the light most favorable to the gov-
ernment and draw all reasonable inferences in its favor.” Id.
at 649 (citation omitted). “We do not make credibility deter-
minations or reweigh the evidence.” United States v. Hidalgo-
Sanchez, 29 F.4th 915, 924 (7th Cir. 2022). “We will overturn a
conviction only if, after reviewing the record in this light, we
determine that no rational trier of fact could have found the
essential elements of the offense beyond a reasonable doubt.”
Id. (citation omitted).
6                                                   No. 21-2901

A. Attempted enticement of a minor
   We begin with York’s challenge to his conviction for at-
tempting to entice a minor under 18 U.S.C. § 2422(b), which
provides in relevant part:
       Whoever, using … any facility or means of in-
       terstate or foreign commerce … knowingly per-
       suades, induces, entices, or coerces any individ-
       ual who has not attained the age of 18 years, to
       engage in … any sexual activity for which any
       person can be charged with a criminal offense,
       or attempts to do so, shall be … imprisoned not
       less than 10 years[.]
18 U.S.C. § 2422(b). To sustain an attempt conviction, the gov-
ernment is required to prove that a defendant “acted with the
specific intent to commit the underlying crime and that he
took a substantial step towards completion of the offense.”
United States v. Coté, 504 F.3d 682, 687 (7th Cir. 2007) (govern-
ment met its burden where defendant intended to entice a
person who he believed to be a minor into sexual acts and that
he flew to Chicago to meet her).
   York argues that the government failed to show that he (i)
knowingly persuaded, induced, enticed, or coerced “Bri-
onica” to engage in sexual activity and (ii) knew or believed
that “Brionica” was 15 years of age. We address each argu-
ment in turn.
       1. Knowingly persuade, induce, entice, or coerce
   York argues that the government did not prove that he
“acted with the specific intent” to commit attempted entice-
ment of a minor. As an initial matter, the parties dispute the
appropriate standard of review for this argument. The
No. 21-2901                                                     7

government argues that York, though moving for judgment
of acquittal, failed to submit this theory of enticement liability
at trial, and therefore, plain error review applies. York disa-
grees, arguing that the claims raised in his motion for judg-
ment of acquittal were enough to preserve this claim. We see
no need to decide the dispute because York’s argument fails
under both standards of review.
    As indicated in the statute, a conviction for attempt under
§ 2422(b) requires a finding that the defendant had an intent
to attempt to induce, entice, or persuade a minor to engage in
illegal sexual activity. See United States v. Berg, 640 F.3d 239,
246, 251–53 (7th Cir. 2011) (section 2422(b) “criminalizes an
intentional attempt to achieve a mental state—a minor’s as-
sent—regardless of the accused’s intentions vis-à-vis the ac-
tual consummation of sexual activities with the minor.” (cita-
tion omitted)). York does not dispute that this is what the stat-
ute requires. He argues, however, that there is insufficient ev-
idence that he acted to overcome the will of “Brionica” to en-
gage in sexual activity, because “Brionica” made the offer and
was already willing and interested in sexual activity.
    For this argument, York relies on United States v. Hite, 769
F.3d 1154 (D.C. Cir. 2014). In Hite, the court considered the
ordinary and plain meanings of the verbs persuade, induce,
entice, and coerce. Id. at 1161. “Entice,” the court noted, means
to “lure, induce, tempt, incite, or persuade a person to do a
thing.” Id. Based on the ordinary meaning of the verbs induce,
entice, and coerce, the Hite court concluded that § 2422(b) is
“intended to prohibit acts that seek to transform or overcome
the will of a minor.” Id.
   We reject York’s argument and application of Hite. First,
Hite is inapposite. Hite involved an adult intermediary in an
8                                                    No. 21-2901

attempted enticement case, and in that scenario, the court
concluded that the defendant’s interaction with the interme-
diary must be aimed at transforming or overcoming the
child’s will to violate § 2422(b). This is distinguishable from
York’s case, which involves a direct, one-to-one communica-
tion with “Brionica.” Though York was in reality speaking
with an FBI agent, he believed that he was speaking with a
minor. We therefore see no connection between the two cases.
See United States v. Zupnik, 989 F.3d 649, 654 (8th Cir. 2021),
cert. denied, 142 S. Ct. 584, (2021) (Hite’s “overcoming the will
of a minor” analysis limited to adult intermediary cases).
    Second, we decline to apply a rule that a defendant can
possess the intent to “persuade, induce, entice, or coerce”
only if a defendant manages to induce an unwilling minor to
engage in sexual activity. Under § 2422(b), a minor’s willing-
ness or unwillingness to engage in sexual activity is irrele-
vant. See United States v. Dhingra, 371 F.3d 557 (9th Cir. 2004)
(“The victim’s willingness to engage in sexual activity is irrel-
evant, in much the same way that a minor’s consent to sexual
activity does not mitigate the offense of statutory rape or child
molestation.”). As we’ve noted before, the “essence of [§
2422(b)] is attempting to obtain the minor’s assent” to sexual
activity. See United States v. Hosler, 966 F.3d 690, 692 (7th Cir.
2020) (citation omitted). The focus is therefore on the defend-
ant, not the victim. As long as York’s actions constitute an at-
tempt to entice “Brionica” to engage in sexual activity, the
government satisfies § 2422(b). Berg, 640 F.3d at 246; see also
Zupnik, 989 F.3d at 654 (8th Cir. 2021) (noting that a defendant
can be found to “persuade” or “entice” even a seemingly
“willing” minor”); United States v. Peterson, 977 F.3d 381, 389–
90 (5th Cir. 2020) (rejecting argument that the government
must show that the minor was “unwilling” until the
No. 21-2901                                                  9

defendant’s actions persuaded the minor to engage in sexual
activity).
    Here, the government presented ample evidence for a jury
to find that York attempted to entice “Brionica” to perform
sexual activity. The jury was presented with over 70 ex-
changes York had with “Brionica” over a four-day period, in
which York sought “Brionica’s” assent to perform specific
acts. In those exchanges, York asked about “Brionica’s” sexual
history and preferences, and how she went about getting out
of the house to hook up with guys. York described the sexual
acts he wanted to perform on “Brionica,” and requested that
“Brionica” send him a sexually suggestive photo of herself. In
short, York’s messages with “Brionica” were dominated by
sexually explicit content, and once he obtained her assent, he
discussed meeting with her in a public place. Based on these
messages, it was reasonable for the jury to find that York
knowingly attempted to entice “Brionica” to engage in sexual
activity with him.
      2. Any person under 18
    York’s second argument is that there was no evidence that
he believed he was speaking with someone under 18. But we
disagree; the government presented voluminous evidence
from which a jury could reasonably conclude that York be-
lieved he was dealing with a 15-year-old girl. For one, “Bri-
onica” told York her age. York then tried to confirm “Bri-
onica’s” identity by asking for a custom photo. After receiving
the photo, York continued to have sexually charged conver-
sations with “Brionica” and expressed trepidation regarding
her age, stating that he did not want to go to jail because she
was young. During the FBI interview, York expressed that he
knew his actions “looked bad” and during a telephone
10                                                   No. 21-2901

conversation with his girlfriend, he explained that he was be-
ing arrested for trying to hook up with a 15-year-old girl.
    York points to his own self-serving testimony, in which he
shared with the jury that he did not believe that he was com-
municating with a minor because, in part, only adults were
on Craigslist and the photograph looked like an adult. But the
jury was able to make credibility determinations about York’s
testimony. In reviewing York’s sufficiency of the evidence ar-
gument, we do not make our own credibility findings, and we
review the evidence in the light most favorable to the govern-
ment. See United States v. Stevenson, 680 F.3d 854, 857 (7th Cir.
2012). York’s testimony does not change the fact that there
was still ample evidence for the jury to reasonably find that
York believed he was communicating with a minor and in-
tended to entice her.
B. Attempted use of Interstate Facilities to Transmit Infor-
   mation about a Minor
    York also challenges the sufficiency of the evidence for his
conviction under 18 U.S.C. § 2425. Section 2425 provides that
“[w]hoever, using the mail or any facility or means of inter-
state or foreign commerce … knowingly initiates the trans-
mission of the name, address … of another individual, know-
ing that such other individual has not attained the age of 16
years, with the intent to entice, encourage, offer, or solicit any
person to engage in any sexual activity for which any person
can be charged with a criminal offense, or attempts to do so”
shall be punished accordingly. 18 U.S.C. § 2425.
    York’s challenge to his conviction under § 2425 is the same
as his challenge under § 2422(b): that there is insufficient evi-
dence to show that York believed he was dealing with a 15-
No. 21-2901                                                    11

year-old girl. However, as we concluded above, there was
sufficient evidence for the jury to conclude that York believed
he was speaking with a minor. York attempted to refute that
evidence but based on the evidence viewed in the light most
favorable to the prosecution, the jury could have found that
he violated § 2425 beyond a reasonable doubt.
C. Entrapment
    Finally, York argues that the government did not present
sufficient evidence to support the jury’s rejection of his en-
trapment defense. Entrapment is an affirmative defense and
is applicable if a defendant puts forth evidence that supports
two elements: (1) government inducement of the crime and
(2) lack of predisposition on the part of the defendant to en-
gage in criminal conduct. United States v. Mayfield, 771 F.3d
417, 424 (7th Cir. 2014).
    As to the first element, inducement means more than mere
government solicitation of the crime. Id. at 432. “[T]he fact that
government agents initiated contact with the defendant, sug-
gested the crime, or furnished the ordinary opportunity to
commit it is insufficient to show inducement.” Id. at 434. Ra-
ther, a defendant has to show that the government solicited
the crime “plus some other government conduct.” Id. Other
conduct could be “repeated attempts at persuasion, fraudu-
lent representations, threats, coercive tactics, harassment,
promises of reward … pleas based on need, sympathy, or
friendship or any other conduct by government agents that
creates a risk that a person who otherwise would not commit
the crime if left alone will do so in response to the govern-
ment’s efforts.” Id. at 435.
12                                                  No. 21-2901

    Regarding the second element, a defendant is predisposed
to commit the crime “if he was ready and willing to do so and
likely would have committed it without the government’s in-
tervention, or actively wanted to but hadn’t yet found the
means.” Id. at 438. “The defendant’s predisposition is meas-
ured at the time the government first proposed the crime, but
the nature and degree of the government’s inducement and
the defendant’s responses to it are relevant to the determina-
tion of predisposition.” Id.
    Here, the district court applied the Mayfield standard in its
analysis of the entrapment issue, and submitted the issue to
the jury, which ultimately rejected York’s defense. The gov-
ernment presented more than enough evidence for the jury to
reasonably conclude that the government did not induce
York, and that York was predisposed to the crime. The jury
had access to York’s more than 70 exchanges with “Brionica”
which spanned four days. The jury also heard testimony from
York in which he admitted on cross-examination that he ini-
tiated conversations with “Brionica,” and did so several times
after finding out that she was a minor. York also admitted that
no one made him communicate via the internet or influenced
or persuaded him to talk with “Brionica.” We have reviewed
the evidence presented at trial and find that the jury had suf-
ficient evidence to reject York’s entrapment defense.
                               III
    In sum, the evidence was sufficient to support York’s con-
viction for both attempted enticement of a minor into sexual
activity and attempted use of interstate facilities to transmit
information about a minor. The evidence was also sufficient
for the jury to find that the government did not entrap York.
Accordingly, we affirm the judgment of the district court.